Electronically Filed
                                                        Supreme Court
                                                        SCWC-13-0000023
                                                        28-AUG-2015
                                                        10:01 AM



                          SCWC-13-0000023

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        STATE OF HAWAI#I,
                 Respondent/Plaintiff-Appellee,

                                vs.

                       MATTHEW ELBERSON,
                Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (CAAP-13-0000023; 1DTA-12-00939)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Matthew Elberson’s
application for writ of certiorari filed on July 24, 2015, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, August 28, 2015.

Richard L. Holcomb             /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson